                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE
                               NORTHEASTERN DIVISION


RICKY UPCHURCH as Executor of
The Estate of JUANITA UPCHURCH,
For the use and benefit of the next of kin of
CLAYTON UPCHURCH,
               Decedent,


vs.                                                        C.A. No. 2:19-CV-00149-PLR


NATIONAL RIFLE ASSOCIATION (NRA), and
LINA
          Defendant.


                      PLAINTIFF’S MOTION FOR LEAVE TO AMEND

       Plaintiff, by his undersigned attorneys, move this court for an order pursuant to Rule 15(a),

Federal Rules of Civil Procedure for leave to file an amended complaint. The grounds for this

motion are set forth in the accompanying memorandum. The amendments will not result in

prejudice to the substantial rights of the defendant.

       A copy of the proposed amended complaint is filed with this motion. The amendments are

as follows:

       1.      The plaintiff exercised due diligence and attempted to find the correct business of

LINA not incorporated in the State of Tennessee and not listed as a foreign business doing business

in Tennessee. As such, the plaintiff moves to add LINA, as a named defendant. The plaintiff moves

to maintain the action against both LINA, the principal corporation, as well as the National Rifle

Association (NRA), the agent organization, as they both worked in concert to bring about the

breach of contract upon the plaintiff.




                                     1
Case 2:19-cv-00149-PLR-CRW Document 20 Filed 12/20/19 Page 1 of 2 PageID #: 101
       WHEREFORE, plaintiff respectfully requests that this court grant plaintiff’s motion to

leave to file an amended complaint.


                                            Respectfully submitted,

                                            RICKY UPCHURCH as Executor of the Estate of
                                            Juanita Upchurch for the use and benefit of the next of
                                            kin of Clayton Upchurch, Decedent


                                      By:
                                            _________________________________________
                                            R. WAYNE CULBERTSON, BPR 000765
                                            JOSEPH W. McMURRAY, BPR 28773
                                            Attorney for plaintiff
                                            119 W. Market Street
                                            Kingsport, TN 37660
                                            (423)247-6161



                             _____________________________________
                                   R. WAYNE CULBERTSON
                                CERTIFICATE OF SERVICE

        I, Joseph W. McMurray, hereby certify that I have forwarded a true and exact copy of the
foregoing Plaintiff’s Motion for Leave to Amend to the defendant’s attorney, Marcie Bradley via
email to: mbradley@rswlaw.com.

                                                   On this the _____ day of December 2019.


                                                   ______________________________
                                                   Joseph W. McMurray




                                     2
Case 2:19-cv-00149-PLR-CRW Document 20 Filed 12/20/19 Page 2 of 2 PageID #: 102
